Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered May 15, 2002, convicting defendant, upon his guilty plea, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of JVs to 9 years, unanimously affirmed.
By pleading guilty, defendant forfeited his essentially evidentiary claim that when he testified before the grand jury he was improperly questioned about a prior incident for which he was already indicted (see People v Hansen, 95 NY2d 227 [2000]). In any event, the claim finds no support in the record. After executing a waiver of immunity, defendant was properly questioned about both events inasmuch as the People were seeking a superseding indictment to cover both incidents. Concur—Buckley, EJ., Sullivan, Williams and Gonzalez, JJ.